Citation Nr: 0612135	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  97-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.  

2.  Entitlement to service connection for a disability 
manifested by cramps of the hands and legs.

3.  Entitlement to service connection for a disability 
manifested by joint pain.

4.  Entitlement to service connection for a disability 
manifested by low fever.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a nervous disorder.

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to service connection for disability 
manifested by nausea. 

9.  Entitlement to an initial disability rating greater than 
10 percent for asthma.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
January 2001.

The veteran's appeal originally included the issue of service 
connection for a chronic respiratory disorder, to include 
asthma.  The RO granted service connection for asthma in a 
March 2005 rating decision, completely resolving that issue.  
Therefore, the matter is not currently before the Board.   

The issues of service connection for diabetes mellitus, a 
nervous disorder, a disability manifested by memory loss, and 
nausea, as well as the issues of entitlement to an increased 
initial disability rating for asthma and entitlement to TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a disability manifested by cramps 
of the hands and legs in service and no competent evidence of 
a nexus between a disability manifested by cramps of the 
hands and legs, diagnosed as peripheral neuropathy, and the 
veteran's period of active service from December 1990 to 
September 1991 or any service-connected disability.   

2. There is no evidence of a chronic disability manifested by 
joint pain in service and no competent evidence of a nexus 
between a disability manifested by joint pain, diagnosed as 
bilateral shoulder impingement, and the veteran's period of 
active service from December 1990 to September 1991.

3.  There is no competent evidence of a diagnosis or other 
evidence of a current, chronic disability manifested by low 
fever.

4.  There is no evidence of headaches in service and no 
competent evidence of a nexus between the current diagnosed 
chronic tension headaches and the veteran's period of active 
service from December 1990 to September 1991.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by cramps 
of the hands and legs is not established.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.317 (2005).  
2.  Service connection for a disability manifested by joint 
pain is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

3.  Service connection for a disability manifested by low 
fever is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

4.  Service connection for headaches is not established.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  
Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  The disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  A claim for 
secondary service connection requires medical evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that service connection is denied 
for a disability manifested by low fever.  Service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Review of the record in this case discloses no 
diagnosis or other evidence of a current, chronic disability 
manifested by low fever.  The veteran's personal belief that 
he in fact has such a disability is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Absent a current 
diagnosis or other evidence of a chronic disability 
manifested by low fever, the preponderance of the evidence is 
against service connection, either on a direct basis or a 
presumptive basis related to the veteran's service in the 
Persian Gulf.  38 U.S.C.A. § 5107(b).  

The remaining service connection claims include a disability 
manifested by cramps of the hands and legs.  Initially, the 
Board notes that VA examinations in February 2004 attribute 
the complaints to a known clinical diagnosis of peripheral 
neuropathy, such that presumptive service connection based on 
Persian Gulf service is not for consideration.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Service medical records are negative for 
findings or complaints related to cramps of the hands and 
legs.  In fact, there is no evidence or complaint of the 
disorder until March 1993, when the veteran reported a 
history of cramps in the legs on the Report of Medical 
History associated with an annual examination for the Puerto 
Rico Army National Guard.  However, the physical examination 
at that time found no related abnormality.  

Moreover, the current diagnoses of peripheral neuropathy are 
not medically related to service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
addition, the diagnoses are not related to any service-
connected disability.  Velez, 11 Vet. App. at 158.  The 
February 2004 VA peripheral nerves examiner specifically 
found that the peripheral neuropathy was not related to the 
veteran's service-connected lumbar spine disability.  In 
addition, the February 2004 VA general medical and orthopedic 
examiner opined that the peripheral neuropathy was probably 
related to diabetes mellitus, for which service connection 
has not been established.       

The veteran also seeks service connection for a disability 
manifested by joint pain.  Service medical records do reflect 
complaints of left shoulder pain following trauma in March 
1991.  However, there is no subsequent finding or complaint 
concerning the left shoulder, or any other joint, including 
during the September 1991 separation examination.  Post-
service VA medical records reflect treatment for the right 
shoulder only.  Although the February 2004 VA orthopedic 
examination shows a diagnosis of bilateral shoulder 
impingement, there is no competent evidence of record that 
relates the diagnosis to service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  As the bilateral shoulder 
disorder has a known clinical diagnosis, presumptive service 
connection based on Persian Gulf service is not for 
consideration.  38 C.F.R. § 3.317(a)(1)(ii).  

The Board notes that the only other joint pain currently 
described by the veteran, as reflected in the February 2004 
VA orthopedic examination report, relates to the hands and 
feet.  The only finding and diagnosis pertinent to the hands 
and feet was peripheral neuropathy of the upper and lower 
extremities, which has already been addressed, above.  As 
there is no current evidence of chronic disability from joint 
pain, other than the shoulders, there is no basis for 
awarding service connection, either on a direct basis or a 
presumptive basis related to the veteran's service in the 
Persian Gulf.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.         

Finally, the veteran seeks service connection for headaches.  
The February 2004 VA neurology examiner diagnosed chronic 
tension headache, a known clinical diagnosis, such that 
consideration of presumptive service connection based on 
Persian Gulf service is prohibited.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Service medical records were negative for 
findings or complaints of headaches.  In fact, there is no 
evidence or complaint of headache until March 1993, when the 
veteran reported a history of frequent or severe headache on 
the Report of Medical History associated with a National 
Guard annual examination.  The physical examination was 
negative for related abnormality.  Moreover, there is no 
competent evidence of record that establishes a nexus between 
the veteran's headaches and his period of service.  Boyer, 
210 F.3d at 1353; Maggitt, 202 F.3d at 1375.

In conclusion, as set forth above, there is insufficient 
evidence to award service connection for the disorders at 
issue.  The veteran's personal belief that these disorders 
are related to service is not the kind of competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The Board 
therefore finds that the preponderance of the evidence is 
against service connection for a disability manifested by 
cramps of the hands and legs, a disability manifested by 
joint pain, and headaches.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in July 2002 and June 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the March 2005 supplemental statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by statute.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the notice letters were not provided 
prior to the September 1996 rating decision on appeal here, 
but emphasizes that such notice was not required by law until 
years after the decision.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In addition, neither of the letters 
specifically asks the veteran to provide any evidence in his 
possession pertinent to the appeal. Id. at 121.  See 
38 C.F.R. § 3.159(b)(1).  However, because the RO 
readjudicated the claims on appeal after the RO provided the 
required notice, defect as to timing of the notice is cured. 

In addition, the Board is satisfied that the July 2002 and 
June 2003 adequately expressed to the veteran the need to 
identify or provide the RO with evidence to support his 
appeal such that he knew, or should have known, his 
responsibility to submit relevant evidence in his possession.  
The Board is therefore satisfied that any notice defect does 
not result in any prejudice to the veteran.  Bernard v. 
Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, supra.  In 
that regard, as the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records as authorized by the veteran, records 
from the Social Security Administration, and several relevant 
medical examinations and opinions.  The veteran has also 
submitted VA and private medical evidence.  The Board finds 
no indication or allegation that additional pertinent 
evidence remains outstanding and therefore concludes that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the January 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


ORDER

Service connection for a disability manifested by cramps of 
the hands and legs is denied.

Service connection for a disability manifested by joint pain 
is denied.

Service connection for a disability manifested by low fever 
is denied. 

Service connection for headaches is denied.


REMAND

In a March 2005 rating decision, the RO granted service 
connection for asthma and assigned an initial 10 percent 
disability rating.  By correspondence dated in March 2005, 
the veteran expressed disagreement with that evaluation.  
There is no indication in the claims folder that the RO 
responded to this notice of disagreement by furnishing the 
veteran a statement of the case.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded so that the RO may issue a statement of the 
case.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Appellate consideration of the issue of entitlement to TDIU 
is deferred pending completion of the above action.  

The veteran seeks service connection for a nervous disorder 
and a disability manifested by memory loss.  VA and private 
medical records reflect findings of memory loss and 
psychiatric diagnoses including depression and anxiety.  A 
June 1996 private psychological evaluation indicated that the 
veteran's depression was secondary to his poor physical 
condition. A January 2003 psychiatric summary report from 
"R.C.," M.D., related that the veteran's psychiatric 
symptoms were exacerbated by stress or pain, and that the 
veteran continued to have severe and continuous lumbar spine 
pain.  The veteran's service-connected disabilities include a 
lumbar spine disability that is evaluated as 60 percent 
disabling.    

The veteran also seeks service connection for diabetes 
mellitus.  VA medical records dated in January 1994 indicate 
that the veteran had a history of treatment for bronchial 
asthma.  At that time, he was found to have steroid-induced 
hypoglycemia.  Subsequent VA notes dated in March 1994 
reflect an initial diagnosis of diabetes mellitus.  By way of 
the March 2005 rating decision, the RO granted service 
connection for asthma.  

As discussed in the decision, above, service connection may 
be established for a disorder found to be directly related to 
service, for a disorder that is proximately due to or the 
result of a service-connected disease or injury, or for a 
disorder that is aggravated by a service-connected 
disability.  Pursuant to 38 U.S.C.A. § 5103A(d), the Board 
finds that, given the evidence of record, a medical opinion 
should be secured concerning the possible secondary etiology 
of the veteran's psychiatric disorder(s), to include memory 
loss, and his diabetes mellitus.  

Finally, the Board notes that the veteran perfected an appeal 
of the denial of service connection for a disability 
manifested by nausea.  The RO included that issue in the 
current appeal through the June 2000 supplemental statement 
of the case.  Thereafter, the issue is not reflected in any 
documents issued by the RO, the Board, or the veteran's 
representative.  However, the Board finds no communication 
from the veteran or his representative indicating the desire 
to withdraw the issue from the appeal.  See 38 C.F.R. § 
20.204.  Because a significant amount of evidence has been 
received since the issue was last addressed in June 2000, the 
Board finds that the issue of service connection for a 
disability manifested by nausea must be remanded so that the 
RO may readjudicate the claim and, if necessary, furnish a 
supplemental statement of the case.  See 38 C.F.R. § 19.31.    

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to an initial 
disability rating greater than 10 percent 
for asthma.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  Then, only if the appeal is 
timely perfected, the issue be returned to 
the Board for further appellate 
consideration, if otherwise in order.  

2.  Arrange for the veteran to be 
scheduled for the following examinations.  
Advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  Provide the examiner with 
the claims folder for the examination.  
For purposes of the examinations, the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

	a.  A psychiatric examination to 
determine the nature and etiology of the 
veteran's current nervous disorder and 
disability manifested by memory loss, if 
any.  Based on a current examination and 
review of the claims folder, the examiner 
is asked to provide a current psychiatric 
diagnosis, if any, and to offer an opinion 
as to whether it is at least as likely as 
not that whatever psychiatric disorder the 
veteran may have it proximately due to or 
the result of, or aggravated by, his 
service-connected lumbar spine and/or 
asthma disabilities.  The examiner should 
explain the opinion.  If the examiner 
cannot provide the requested opinion, the 
report should so state.    

	b.  An examination to determine the 
nature and etiology of the veteran's 
diabetes mellitus.  Based on current 
examination and review of the claims 
folder, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
mellitus is proximately due to or the 
result of, or aggravated by, his service-
connected lumbar spine and/or asthma 
disabilities, to include medications taken 
for these disabilities.  The examiner 
should explain the opinion.  If the 
examiner cannot provide the requested 
opinion, the report should so state.  

3.  After ensuring the proper completion 
of this and any other required 
development, readjudicate the issues of 
service connection for a nervous disorder 
and a disability manifested by memory 
loss, diabetes mellitus, and nausea.  Also 
readjudicate the issue of entitlement to 
TDIU.  If any claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if n order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


